Citation Nr: 0913375	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-39 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for allergic rhinitis.

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for tendonitis and synovitis of the first 
metacarpal joint of the left hand.

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for tendonitis and synovitis of the first 
metacarpal joint of the right hand.

4.  Entitlement to an initial disability evaluation greater 
than 10 percent for bilateral pes planus effective from 
separation, and a disability evaluation greater than 30 
percent effective November 5, 2008.

5.  Entitlement to an initial disability evaluation greater 
than 10 percent for a low back disability effective from 
separation, and a disability evaluation greater than 20 
percent effective November 5, 2008.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon.

The Veteran was scheduled for a Travel Board hearing in March 
2009, for which he failed to appear or request to reschedule.  
The Board may therefore proceed with a decision on these 
claims.


FINDINGS OF FACT

1.  The Veteran does not have greater than 50 percent 
obstruction of nasal passages on both sides or complete 
obstruction on one side.

2.  The Veteran does not have more than one major joint or 
group of minor joints affected by painful limitation of 
motion in the left hand, nor is there ankylosis of the left 
thumb.

3.  The Veteran does not have more than one major joint or 
group of minor joints affected by painful limitation of 
motion in the right hand, nor is there ankylosis of the right 
thumb.

4.  Prior to November 5, 2008, the Veteran did not 
demonstrate severe bilateral pes planus, with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities.

5.  The Veteran has not demonstrated pronounced bilateral pes 
planus, with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.

6.  Prior to November 5, 2008, the Veteran did not have an 
incapacitating episode of at least 2 weeks but less than 4 
weeks during at 12 month period due to his low back 
disability.  The Veteran did not have forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The Veteran did not have 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  The Veteran did not have moderate 
limitation of motion of the lumbar spine.

7.  The Veteran does not have an incapacitating episode of at 
least 4 weeks but less than 6 weeks during the past 12 months 
due to his low back disability.  The Veteran does not have 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  The Veteran does not have severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The Veteran does not have severe limitation 
of motion of the lumbar spine.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.97, 
Diagnostic Code 6522.

2.  The criteria for a rating in excess of 10 percent for 
tendonitis and synovitis of the first metacarpal joint of the 
left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes 5003, 5020, 5024, 5228.

3.  The criteria for a rating in excess of 10 percent for 
tendonitis and synovitis of the first metacarpal joint of the 
right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes 5003, 5020, 5024, 5228.

4.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus prior to November 5, 2008 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5276.

5.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met at any time.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.21, 4.71a, Diagnostic Code 5276.

6.  The criteria for a rating in excess of 10 percent for a 
low back disability prior to November 5, 2008 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (effective prior to September 23, 2002); 5292, 
5293, 5295 (effective from September 23, 2002, to September 
26, 2003); 5243 (effective September 26, 2003).

7.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met at any time.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(effective prior to September 23, 2002); 5292, 5293, 5295 
(effective from September 23, 2002, to September 26, 2003); 
5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased disability evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

2.  Allergic rhinitis

With regard to the Veteran's allergic rhinitis, service 
connection was granted at a noncompensable rating in a 
December 2003 rating decision, effective at separation.  The 
Veteran contends that his allergic rhinitis merits a 
compensable rating.

A 10 percent evaluation is warranted under the schedule of 
ratings for the respiratory system when there are no polyps 
but there is greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
If these criteria are not met, then a noncompensable rating 
is warranted.

The Veteran was afforded a VA examination in October 2003.  
The Veteran reported nasal congestion, nighttime nasal airway 
obstruction and snoring, and seasonal aggravation with 
sneezing, scratchy throat, itchy eyes and tearing.  
Antibiotics were previously used to treat the symptoms.  

Upon examination, a mild left septal deviation was found.  
The mucous membranes were mildly inflamed throughout, and 
there was no evidence of thickened or retained mucus, 
crusting, polyps, or new growths.  There was no evidence of 
active bacterial sinus disease present.  The examiner 
estimated no obstruction of the right side and 20 percent 
obstruction of the left side of the nasal passage, providing 
evidence against this claim.  The impression was 
allergic/vasomotor rhinitis.

The Veteran was afforded another VA examination in November 
2008.  He reported using steroid nasal spray and over-the-
counter antihistamine decongestants to treat symptoms.  The 
examiner found the nasal septum to be deviated to the right 
and rated obstruction to be 40 percent for the left side and 
none on the right side, providing evidence against this 
claim.  The nasopharynx was normal with no pus or polyps.  
The examiner opined that the difference between his noted 40 
percent obstruction of the left side and the previous 
examiner's 20 percent left side obstruction was "probably 
due to interpretation".

The Board is unable to view the October 2003 or November 2008 
VA examination findings as showing that the Veteran's 
allergic rhinitis meets the criteria for a compensable rating 
at any time.

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's allergic 
rhinitis should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to a compensable rating during any time 
within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for allergic rhinitis.  38 C.F.R. § 4.3.
 
3.  Tendonitis and synovitis of the first metacarpal joint of 
both hands

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Under Diagnostic Code 5020, synovitis is rated on limitation 
of motion of the affected parts analogous to degenerative 
arthritis under Diagnostic Code 5003.  Tenosynovitis is rated 
under Diagnostic Code 5024, and also analogous to 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic code that 
focuses on limitation of motion of the thumb is Diagnostic 
Code 5228. 

A 10 percent rating is warranted for limitation of motion of 
the thumb with a gap of 1 to 2 inches between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  A 20 percent rating is warranted with a gap of more 
than two inches between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.

If there is ankylosis of the thumb, Diagnostic Code 5224 may 
apply, meriting a 10 percent rating for favorable ankylosis 
and 20 percent for unfavorable ankylosis of the thumb.

The Veteran was awarded service connection for tendonitis of 
the first metacarpal of the right hand and of the left hand 
in a December 2003 rating decision, with a separate 
disability rating of 10 percent for each hand, effective from 
separation.  He contends that each hand merits a higher 
disability rating.

The Veteran was afforded a VA examination in August 2003.  He 
reported that he is careful with activity and braces the 
right wrist.  He reported some stiffness in both wrists but 
not much pain.  Both hands had some pain particularly at the 
base of the thumb.  Both hands had some weakness, somewhat 
worse with the left hand.  The hands did not feel numb or 
tend to drop things.  The wrists had discomfort near the base 
of the thumb bilaterally.  The Veteran stated that the wrists 
and hands would feel okay if not for pain at the base of each 
thumb.  He reported flare-ups bilaterally with various manual 
activities, and resting for an hour gave some help.  The 
flare-ups were reported to occur once to twice per week.

Upon physical examination, wrist motion was normal and equal 
in both hands.  Flexion was 80 degrees, extension was 70 
degrees, radial deviation was 20 degrees, ulnar deviation was 
45 degrees, and pronation and supination were both 90 
degrees.  There was mild pain with movement.  The base of 
each thumb was tender, and both wrists were otherwise not 
tender.  There were no signs of carpal tunnel, and no 
swelling in either wrist.  Both hands had full motion and 
were nontender except the base of each thumb.  The tenderness 
at the base of each thumb was partly at the carpal-first 
metacarpal joint and partly at adjacent tendons.  The 
impression was chronic tendonitis plus chronic synovitis of 
the carpal-first metacarpal joint of each hand.

The Veteran was afforded another VA examination in November 
2008.  He reported some damage to the left thumb when lifting 
a heavy lid.  He reported careful activity, oral medication, 
and bracing of the left wrist.  Both wrists and hands had 
pain at the base of the thumb, reported to be worse on the 
left.  Hands were otherwise okay and did not feel numb.  The 
Veteran had subjective feelings of pain, weakness, easy 
fatigue, and poor coordination at the hands.  

Upon physical examination, the wrists had full motion with 
some tenderness at the base of each thumb, otherwise 
nontender.  There was no redness or swelling.  Wrist motion 
was normal and equal.  The hands had full extension of ten 
digits, full flexion of eight fingers, full apposition and 
flexion of both thumbs.  Pulp-to-palm distance was zero for 
each of eight fingers.  Both thumbs had some pain with 
movements over the full motion.  Tenderness was at the 
carpal-first metacarpal joint with no swelling.  The 
diagnosis was chronic synovitis at the carpal-first 
metacarpal joint of both hands, also affecting the wrist 
joint near the thumb of both hands.  The examiner reported 
that extension was not less than 30 degrees at any digit, and 
pulp-to-palm distance was less than 1 inch for each of ten 
digits.

Again, the Board is unable to view the October 2003 or 
November 2008 VA examination findings as showing that the 
Veteran's tendonitis and synovitis of the first metacarpal of 
each hand meet the criteria for a rating greater than 10 
percent at any time.  The Veteran already holds a 10 percent 
rating for each hand for painful limitation of motion.  The 
evidence did not show a gap of more than one inch between the 
thumb pad and the fingers, and there is no evidence of 
ankylosis of either thumb, providing evidence against this 
claim.   

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's tendonitis 
and synovitis of the first metacarpal joint of the left and 
right hands should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to a 20 percent rating during any time within 
the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for tendonitis and synovitis of the first 
metacarpal joint of the left hand or the right hand.  38 
C.F.R. § 4.3.

4.  Bilateral pes planus

In a December 2003 rating decision, the Veteran was awarded 
service connection for bilateral pes planus at a 10 percent 
rating, effective from separation.  A December 2008 rating 
decision increased the rating to 30 percent, effective 
November 5, 2008.  The Veteran contends that he merits higher 
ratings for his service-connected bilateral pes planus.

Under Diagnostic Code 5276, a 10 percent rating is warranted 
for moderate flatfoot with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, whether bilateral 
or unilateral.  A 30 percent rating is warranted for severe 
bilateral flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent rating is warranted 
for pronounced bilateral flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

The Veteran was afforded a VA examination in August 2003.  
The examiner noted that the Veteran had been at full duty 
status for the last three months of his service despite some 
continuing symptoms.  The Veteran reported pain in his feet.  
He was able to wear regular shoes though he preferred 
athletic shoes, and he did not use inserts, medication, or 
canes.  Walking was okay for 30 minutes but bothered his feet 
somewhat.  Both feet had pain in the plantar part of the 
arch.  The heel and forefoot were not painful.  The feet did 
not feel numb.  There was some feeling of weakness and easy 
fatigue.  Both feet had flare-ups with walking in the arch 
area which happened most days.  Resting for 30 minutes 
helped.

Upon physical examination, the Veteran was able to rise on 
his toes and his heels.  He could stand on the medial and 
lateral borders of both feet.  The extensor muscles and 
sensation were normal at the feet.  The motion of both feet 
and ankles was normal and equal.  Both heels were nontender 
and normal except for a mild valgus, associated with the pes 
planus.  There was mild tenderness in the arch of both feet.  
The dorsal midfoot areas were nontender bilaterally.  The 
forefoot areas were normal except for mild bilateral valgus, 
associated with the pes planus.  No bothersome calluses were 
found.  The examiner opined that the valgus at the forefoot 
and heel was correctable.  The impression was moderate pes 
planus in the arch bilaterally.  The examiner diagnosed 
chronic muscular strain superimposed on the pes planus 
deformity.

Based upon this examination, the RO awarded service 
connection at an initial disability rating of 10 percent, for 
moderate bilateral pes planus.

The Veteran was afforded another VA examination in November 
2008.  He reported no use of a cane or any special exercises.  
He was able to wear regular shoes and uses shoes that have a 
built-in arch support, which gives some help.  Walking was 
limited to 15 minutes by foot pain.  Both ankles had some 
pain, worse on the left.  Both feet were painful over the 
full length and pain was worst in the arch area.  The feet 
did not feel numb.  The Veteran had subjective feelings of 
pain, weakness, easy fatigue and poor coordination at the 
feet.  Flare-up with activity bothered the feet, and resting 
for an hour did not help much.  The Veteran reported his most 
bothersome health problem in the prior three months was 
orthopedic pain, worst at the feet.  

Upon physical examination, there was no limping.  The Veteran 
was able to rise on the toes and heels.  He could stand on 
the medial and lateral borders of each foot.  Motion of the 
feet was slightly reduced and equal.  Dorsiflexion was 10 
degrees, plantar flexion was 35 degrees, inversion was 15 
degrees, and eversion was 20 degrees.  Both feet were painful 
with movements over the full motion.  Both feet had valgus 
deformity at forefoot and heel because of pes planus.  The 
examiner opined that the deformity corrects fairly easily 
with manual pressure.  The left heel had some plantar 
tenderness.  The arch had a severe pes planus bilaterally and 
was tender bilaterally.  The dorsal midfoot had some 
tenderness bilaterally but no swelling.  Sensation and 
circulation were okay at both feet and there were no 
bothersome calluses on either foot.  

Based upon the results of this exam, in a December 2008 
rating decision, the RO increased the rating to 30 percent 
for severe bilateral pes planus, effective November 5, 2008, 
the date of the examination.  

The Board is unable to view the August 2003 VA examination 
findings as showing that the Veteran's bilateral pes planus 
met the criteria for a rating greater than 10 percent.  Prior 
to the November 2008 VA examination, there is no evidence 
that the Veteran's pes planus was severe, with marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use, or characteristic callosities.  
The Veteran's pes planus did not meet the criteria for a 
rating higher than 10 percent at any time prior to the VA 
examination on November 5, 2008.

The Board is also unable to view the August 2003 and November 
2008 VA examination findings as showing that the Veteran's 
bilateral pes planus has met the criteria for a rating 
greater than 30 percent at any time.  There is no evidence of 
pronounced pes planus with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  

It is important for the Veteran to understand that without 
giving the Veteran all benefit of the doubt, the current 
evaluations could not be justified. 

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's bilateral pes 
planus should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to a rating greater than 10 percent prior to 
November 5, 2008, and is not entitled to a rating greater 
than 30 percent during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for bilateral pes planus prior to November 5, 
2008, and also against a rating greater than 30 percent for 
bilateral pes planus at any time.  38 C.F.R. § 4.3.

5.  Low back disability

With regard to the Veteran's low back disability, it was 
granted service connection in a December 2003 rating decision 
at an initial rating of 10 percent, effective at separation.  

In a December 2008 rating decision, the RO increased the 
rating for the Veteran's low back disability to 20 percent, 
effective November 5, 2008.

The rating decisions and statements of the case throughout 
the pendency of this appeal reflect that the RO referenced 
rating criteria which changed at that time.  Specifically, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, 
VA promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The Board notes that the RO addressed each 
set of amendments in its statement of the case (SOC) and 
supplemental statement of the case (SSOC) as well as the 
rating criteria in effect before these changes.  Therefore, 
the Board will consider whether a rating in excess of 10 
percent prior to November 5, 2008, and a rating in excess of 
20 percent at any time, is warranted under any applicable 
criteria for this disability.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
as of, but not prior to, September 23, 2002, and September 
26, 2003, respectively.

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome (Diagnostic Code 5243), 
ankylosing spondylitis (Diagnostic Code 5240), and spinal 
stenosis (Diagnostic Code 5238) to be evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The VA has evaluated the Veteran's low back disability under 
multiple diagnostic codes.  The Veteran's low back disability 
was originally evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, DC 5237, as lumbosacral muscle strain (in 
effect prior to September 26, 2003).    

After the September 2002 and 2003 amendments, the Veteran's 
low back disability was rated at 10 percent under DC 5237, as 
lumbosacral muscle strain (in effect after September 26, 
2003).  A December 2008 rating decision increased the 
disability evaluation to 20 percent disabling under this same 
Diagnostic Code.  The Board will refer to the Veteran's 
lumbosacral muscle strain as a "low back disability" and 
consider all applicable criteria for evaluating the 
disability rating.

Prior to September 23, 2002, DC 5293, mild intervertebral 
disc syndrome with recurring attacks warranted a 10 percent 
evaluation, moderate intervertebral disc syndrome with 
recurring attacks warranted a 20 percent evaluation, and 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief warranted a 40 percent evaluation.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R.   § 4.25 (the combined rating 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 10 percent evaluation when the veteran has 
incapacitating episodes having a duration of at least one 
week but less than 2 weeks during the past 12 months.  A 20 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  These 
criteria are the same in the amendment effective September 
26, 2003.

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).  

There is no evidence of record indicating that the Veteran 
has ever had such an incapacitating episode due to his low 
back disability (nothing to indicate any bed rest prescribed 
by a physician).  Therefore, the Formula for Rating 
Intervertebral Disc Syndrome does not apply to the Veteran 
and he is not entitled to a higher rating.

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 10 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; (2) the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; (3) there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or (4) there is vertebral 
body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted under the General Rating 
Formula for Diseases and Injuries of the Spine when (1) 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but less than 60 degrees; (2) the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or (3) there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent evaluation is warranted when (1) forward flexion 
of the thoracolumbar spine is 30 degrees or less, or (2) 
there is favorable ankylosis of the entire thoracolumbar 
spine.

On VA examination in August 2003, the examiner noted that the 
Veteran had been at full duty status the last three months in 
service in spite of continuing symptoms.  The Veteran 
reported pain in the full length of the thoracic and lumbar 
spine, worst at the mid-back.  He reported feelings of 
weakness and flare-up with activity such as standing, 
walking, or laboring, which occurred two to three times per 
week.  Resting for one hour did not help much, and the pain 
was usually better by the next day.  He could drive for at 
least two hours and tolerate it well.

Upon physical examination, the Veteran could flex forward and 
reach to his lower tibia.  Alignment of the spine was very 
good.  Flexion was 90 degrees, extension was 10 degrees, 
rotation was 30 degrees bilaterally, and bending was 30 
degrees bilaterally.  When sitting, rotation improved to 40 
degrees bilaterally.  There was some mild pain with these 
movements.  The examiner estimated 20 degrees of movement 
lost during flare-ups.  

The examiner's impression was of pain over the entire 
thoracic and lumbar spine, worst at the mid-back.  Continuing 
symptoms were diagnosed as chronic muscular strain.  The 
examiner opined that the lumbar nerve roots were probably 
okay.

Based on the results of the August 2003 VA examination, the 
RO granted service connection for the low back disability 
with a 10 percent disability rating in its December 2003 
rating decision.  

The veteran underwent another VA examination in November 
2008.  The Veteran reported some back difficulty when he was 
doing some lifting.  He did not use a cane or any special 
exercises.  He reported being able to drive for one hour, 
limited by back pain.  The back had some pain mostly in the 
low back.  He reported pain and weakness at the back, which 
various activities sometimes worsen.  

Upon physical examination, the Veteran could flex forward and 
reach to the tibia.  Percussion of the flexed spine was not 
painful.  Flexion was 80 degrees, extension was 5 degrees, 
rotation was 20 degrees bilaterally, and lateral bending was 
30 degrees to the right and 20 degrees to the left.  In a 
sitting position, rotation was 20 degrees to the right and 25 
degrees to the left.  The back had some mild pain over the 
full motion.  There was some mild muscle spasm and a moderate 
low back tenderness of L5.  Alignment of the spine was very 
good.  Straight leg raising was easily tolerated to 80 
degrees bilaterally.

The examiner assessed that back pain involved the entire 
thoracic and lumbar spine but was mostly at the low back.  
Continued symptoms were diagnosed as chronic muscular strain.  
The lumbar nerve roots were assessed to be "probably okay".  
The examiner opined that decreasing flexion of the back by 35 
degrees during flare-ups represented the various symptoms in 
the back area.  Some asymmetry of gait was noted, due to shoe 
wear being somewhat worse on the left with pes planus.  The 
examiner opined that the Veteran is limited to light work due 
to his orthopedic problems.  The examiner noted that 
prolonged bed rest was not being utilized.  

Based on these examination results, the RO increased the low 
back evaluation to 20 percent in a December 2008 rating 
decision, effective November 5, 2008, the date of the VA 
examination.

Prior to November 5, 2008, the Veteran did not exhibit 
forward flexion of the thoracolumbar spine less than 60 
degrees, nor a combined range of motion of the thoracolumbar 
spine less than 120 degrees, nor was there evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The veteran does not have favorable ankylosis of any part of 
the spine, and he has never exhibited forward flexion of the 
thoracolumbar spine of 30 degrees or less, therefore the 
criteria of DC 5243 would not offer him a higher evaluation 
than he already holds for his low back disability.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board is unable to view the August 2003 VA examination 
findings as showing that the Veteran's spinal disability more 
nearly approximated the criteria for a rating in excess of 10 
percent.  Additionally, the Board is unable to view either 
the August 2003 VA examination or the November 2008 VA 
examination as showing that the spinal disability more nearly 
approximates the criteria for a rating in excess of the 
current 20 percent, at any time.  There is evidence of some 
additional loss of motion due to pain, fatigue, weakness, and 
lack of endurance, but that limitation of motion does not 
appear to be more than moderate in degree.  In this regard, 
it should be noted that normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Plate V.  Any higher ratings 
based on limitation of motion under the old criteria are 
therefore not warranted.  

It appears clear that the Veteran's complaints were 
considered in the finding of 10 percent prior to November 5, 
2008, and 20 percent since November 5, 2008. 

There is also no persuasive evidence of limitation of motion 
to warrant higher ratings under the new criteria for 
limitation of motion.  Further, the examination findings also 
do not suggest significant neurological impairment to warrant 
higher ratings under either the old or new criteria for disc 
disease.  

The Board has also carefully reviewed and considered private 
medical records which were submitted by the Veteran, 
including records from Dr. "J." and Basin Immediate Care.  
These records show essentially the same results as the 
examinations described above, that the criteria for a rating 
in excess of 10 percent was not met prior to November 5, 
2008, and that the criteria for a rating in excess of the 
current rating in excess of 20 percent have not been met.  

The evidence in this case clearly shows continuing low back 
impairment.  However, the Board is obligated to apply the 
regulatory criteria which have been set forth earlier.  The 
preponderance of the evidence is against a finding that the 
criteria for a rating in excess of 20 percent have been met 
under any of the applicable versions of the rating criteria 
for the low back disability.  The overall medical reports 
show no more than moderate limitation of motion, even when 
additional functional loss is considered.  There are some 
neurological symptoms, but they have not resulted in 
incapacitating episodes to warrant a higher rating under disc 
disease criteria.   

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's low back 
evaluation should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for a low back disability prior to November 
5, 2008, and against a rating greater than 20 percent for a 
low back disability at any time.  38 C.F.R. § 4.3.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2003 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private records 
from Dr. J. and Basin Immediate Care, and was provided an 
opportunity to set forth his or her contentions during a 
March 2009 Travel Board hearing for which he failed to 
appear.  The appellant was afforded VA medical examinations 
in August 2003, October 2003, and November 2008.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A compensable disability evaluation for allergic rhinitis is 
denied.

A disability evaluation greater than 10 percent for 
tendonitis and synovitis of the first metacarpal joint of the 
left hand is denied.

A disability evaluation greater than 10 percent for 
tendonitis and synovitis of the first metacarpal joint of the 
right hand is denied.

A disability evaluation greater than 10 percent prior to 
November 5, 2008 for bilateral pes planus is denied, and a 
disability evaluation greater than 30 percent for bilateral 
pes planus at any time is denied.

A disability evaluation greater than 10 percent prior to 
November 5, 2008 for a low back disability is denied, and a 
disability evaluation greater than 20 percent for a low back 
disability at any time is denied.

____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


